The Opinion of the Court was delivered by Treat, J.*  The Court has no jurisdiction of this case. There is no record from the Court below'. There is an agreement of counsel on file, referring to an action pending in the McHenry Circuit Court, and stipulating that a certain question arising therein may be submitted to the decision of this Cóifrt. The case does not come here pursuant to the provisions of the 16th and 17th sections of the S29th chapter of the Revised Statutes. The agreed case and thé decision of the Circuit Court thereon should be regularly certified into this Court. There must be a decision1 of the question by the Circuit Court, before there is anything to be reviewed here. By the Constitution, this Court has appellate jurisdiction only, except in certain specified cases, of which the present is not one. The case must be dismissed. Case dismissed.  Wilson, C. J. was absent.